     Case 1:20-cv-01814-DAD-EPG Document 73 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   HOOPA VALLEY TRIBE,                                Case No. 1:20-cv-01814-DAD-EPG
12                      Plaintiff,
13          v.                                          ORDER GRANTING FEDERAL
                                                        DEFENDANTS’ MOTION TO STAY
14   UNITED STATES BUREAU OF
     RECLAMATION, et al.,                               (ECF No. 71)
15
                        Defendants.
16

17
            Before the Court is the Federal Defendants’ motion to stay the case. (ECF No. 78.) The
18
     Federal Defendants request a stay through January 3, 2022 “so that the parties can continue to
19
     engage in settlement discussions without the threat of active litigation.” (Id. at 1.) According to
20
     the motion, Plaintiff does not oppose the stay. (Id. at 2.)
21
            District courts have broad discretion in deciding whether to stay a case. See Landis v. N.
22
     Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power
23
     inherent in every court to control the disposition of the causes on its docket with economy of time
24
     and effort for itself, for counsel, and for litigants.”). The moving party has the burden to show that
25   a stay is appropriate. Clinton v. Jones, 520 U.S. 681, 708 (1997). In determining whether to enter
26   a stay, the court must consider the competing interests at stake, including (1) “the possible
27   damage which may result from the granting of a stay,” (2) “the hardship or inequity which a party
28
                                                        1
     Case 1:20-cv-01814-DAD-EPG Document 73 Filed 08/31/21 Page 2 of 2


 1   may suffer in being required to go forward,” and (3) “the orderly course of justice measured in

 2   terms of the simplifying or complicating of issues, proof, and questions of law which could be

 3   expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)

 4   (citing Landis, 299 U.S. at 254-55).

 5          Applying the relevant factors to this case, the Court finds that a stay is appropriate. As
     noted in the motion, the parties’ and the Court’s time and resources will be conserved by a stay.
 6
     (See ECF No. 71 at 2.) Settlement discussions may simplify or resolve the issues in this case and
 7
     a stay will thus promote the orderly course of justice. Additionally, because the parties agree that
 8
     a stay is appropriate, the possible damage that may result from a stay and the hardship or inequity
 9
     to the parties are minimal.
10
            Accordingly, IT IS HEREBY ORDERED that:
11
            1. The Federal Defendants’ motion to stay (ECF No. 71) is granted;
12
            2. This case is stayed through January 3, 2022; and
13
            3. On or before January 3, 2022, the parties shall file a joint status report regarding the
14
                 status of the case.
15

16   IT IS SO ORDERED.
17
        Dated:     August 31, 2021                             /s/
18
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
